DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 30 December 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites “wherein the polymer layer (B) forms the outermost layer of the food casing” which fails to further limit the scope of independent claim 1 which recites “the polymer layer (B) is the outermost film layer”. Additionally, claim 27 recites “or is comprised with a laminate forming the outermost layer(s) of said food casing” which fails to include all the limitations of claim 1 which requires the layer (B) to be the outermost layer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1, 2, 5-8, 10-12, 17, 19, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Auf De Heide et al. US 2005/020130 (“Auf De Heide”) in view of Henze-Wethkamp et al., US 2009/0214722 (“Henze-Wethkamp”) and Wightman et al., EP 1 152 663 B1 (“Wightman”)(all references previously cited).
Regarding claim 1, Auf De Heide discloses a biaxially oriented multilayer tubular casing for sausage emulsions wherein the casing comprises an inner heat sealable layer, a fiber layer, a barrier layer, and a polyamide backing layer [abstract, 0001, 0010, 0014-0017, 0026, 0028, Claims 13-15].  The fiber layer may comprise cellulose [0010].    The barrier layer may be formed from, inter alia, an EVOH resin [0018].  Auf De Heide teaches placing an adhesive layer between the individual layers of the casing [0019].  As such, Auf De Heide reasonably teaches placing a layer of adhesive between the barrier layer and the backing layer.  
Auf De Heide is silent regarding the polyamide backing layer of the casing being the outermost layer and the fiber layer comprising cellulose fibers in combination with thermoplastic fibers.
Henze-Wethkamp discloses a multilayer tubular sausage casing wherein the casing comprises a polyolefin layer and a polyamide layer [abstract, 0001, 0016, 0027-0033].  Henze-Wethkamp teaches that the polyamide layer is preferred as the outer layer of the casing because it is printable and possess increased mechanical stability and reliability against scratching compared to a polyolefin layer [0027].  
Wightman discloses a sausage casing comprising a fiber layer formed from a wet-laid (i.e. non-woven) fiber material [abstract, 0001, 0009, 0010, 0012, 0014, 0016, 0021].  The fiber layer exhibits an improved cross direction wet expansion profile [0009, 0011, claim 1]. The fiber material comprises a blend of cellulose fiber and thermoplastic fibers wherein the thermoplastic fibers comprise 0.5 to 20 wt% of the blend [0017-0021].
Auf De Heide and Henze-Wethkamp are both directed towards tubular sausage casings comprising a polyamide layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the food casing disclosed by Auf De Heide with the teachings Henze-Wethkamp by arranging the layers of the casing so as to have the barrier layer disposed between the textile layer and the polyamide backing layer wherein the polyamide backing layer forms the outermost layer of the casing so that the backing layer can provide can provide increased reliability again scratching while at the same time ensuring printability. 
Auf De Heide and Wightman are both directed sausage casings comprising a fiber layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fiber material taught by Wightman as the inner fiber material for the casing of Auf De Heide with the expectation of providing an improved cross direction wet expansion profile to the casing.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fibrous layer taught by Wightman as the inner fiber material for the casing of Auf De Heide because it was art recognized to be a suitable fiber layer material for sausage casings (see MPEP 2144.07). 
The biaxially oriented sausage casing of modified Auf De Heide would have comprised in order: an inner heat sealing layer, a nonwoven fiber layer, an adhesive layer, an EVOH resin barrier layer, and an outermost polyamide backing layer. 
Since the nonwoven fiber layer would have been disposed in the inside of the layer structure of the casing it would have formed the inside of the tubular food casing as claimed. The nonwoven fiber layer would have comprised both cellulose and thermoplastic fibers which reads on the claimed inner fiber layer.  The EVOH resin barrier layer disposed on the fiber layer would have read on the claimed first polymer layer (A).  The EVOH resin in the barrier layer would have read on the claimed olefin (co)polymer. It is noted that Auf De Heide does not teach or suggest that the barrier layer is in any way discontinuous. As such, given that the barrier layer functions to provide barrier properties to the casing it would have been obvious have formed the barrier layer as an uninterrupted layer which completely covers the fiber layer. 
The adhesive layer disposed between the barrier layer would have read on the claimed layer of adhesive.  The polyamide backing layer would have read on the claimed polymer layer (B).
Regarding claims 2 and 17, the inner heat sealing layer would have read on the polymer layer (C) recited in claim 2.  Auf De Heide teaches that the heat sealing layer may be formed from a polyethylene [0015] which reads on the polyethylene recited in claim 17.
Regarding claim 5, the fiber material disclosed by Wightman comprises a blend of cellulose fiber and thermoplastic fibers wherein the thermoplastic fibers comprise 0.5 to 20 wt% of the blend [0017-0021] which reads on or renders obvious the claimed range of amounts of thermoplastic fibers. Additionally, Wightman teaches thermoplastic polymer fibers having an average fiber length of 2 to 20 mm and a linear density of from 0.5 to 6.7 dtex (i.e. den) [0020-0021] which reads on or renders obvious the claimed average fiber length and thickness ranges.
Regarding claim 6, Wightman teaches abaca fibers [0014].
Regarding claims 7 and 8, Wightman teaches a basis weight of 21 m2/g [0016].
Regarding claims 10 and 26, the EVOH resin of the barrier layer taught by Auf De Heide reads on the ethylene/vinyl alcohol copolymer of claim 10 as well as the olefin (co)polymer thermoplastic polymer of claim 26.
Regarding claims 11 and 12, Auf De Heide teaches a polyamide backing layer thickness of from 10 to 100 µm [0017].
Regarding claim 19, modified Auf De Heide does not teach or suggest that any additional layers beyond what is described above are required to be present.  As such, modified Auf De Heide reasonably teaches a casing wherein the barrier layer (i.e. claimed layer (A)) is directly adhered to the polyamide backing layer (i.e. claimed layer (B)) via a layer of adhesive which meets the limitation of claim 19.
Regarding claim 31, Auf De Heide teaches that the casing comprises a jointing (i.e. overlapping) transverse (i.e. longitudinal) seam [abstract, 0009, 0010].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Auf De Heide, Henze-Wethkamp, and Wightman as applied to claim 1 above, and further in view of Duan et al., US 5,834,554 (“Duan”)(previously cited).
Regarding claim 13, as is noted above, modified Auf De Heide teaches a casing which meets the limitations of claim 1.  Modified Schäfer is silent regarding the adhesive bonding the polyethylene film layer to the polyamide film layer being a two component reactive adhesive which is based on a diisocyanate that is not an aromatic diisocyanate and a diol. 
Duan discloses a polyester urethane laminating adhesive which is useful for film to film laminating in direct/indirect food contact applications (abstract, col. 1 lines 5-10, col. 2 lines 8-34, col. 3 lines 1-10). The adhesive has good adhesion characteristics with, inter alia, nylon (i.e. polyamide) films and polyethylene films and is substantially free of volatile/leachable contaminants (col. 3 lines 1-10). The adhesive comprises a polyurethane/urea polymer and a polyfunctional crosslinking agent (abstract, col. 5 lines 18-25)  as such, the adhesive is reasonably interpreted as being a two-component reactive adhesive as claimed.  The polyurethane/urea polymer is formed by reacting a polyester polyol with a diisocyanate (col. 2 lines 8-20, claim 18), Duan teaches two examples of the adhesive in which the polyurethane/urea polymer is produced without aromatic isocyanates (col. 5 line 50-col. 6 line 29). 
Modified Auf De Heide and Duan are both directed towards film laminates for food packaging applications wherein the laminate comprises an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the polyurethane adhesive taught by Duan to form the adhesive layers between polyethylene layer and the polyamide layer in the impermeable foil of the food casing of modified Auf De Heide in order to take advantage of the adhesive’s good adhesion characteristics to both polyamide and polyethylene films as well as to take advantage of the fact that the adhesive is substantially free of volatile/leachable contaminants.  The polyurethane adhesive in the resulting casing would have been a polyester urethane which does not comprise an aromatic diisocyanate as claimed.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Auf De Heide in view of Henze-Wethkamp and Wightman as applied to claim 1 above, and further in view of Yamamoto et al., US 2002/0037423 (“Yamamoto”)(previously cited).
Regarding claims 15 and 16, as is described above, modified Auf De Heide teaches a food casing which meets all the limitations of claim 1. Modified Auf De Heide is silent regarding the thickness of the adhesive layer disposed between the EVOH resin barrier layer and the outermost polyamide backing layer.
Yamamoto discloses a multilayer laminated food packaging film comprising multiple polymer layers laminated together via adhesive layers [abstract, 0002, 0009, 0043]. Yamamoto teaches that the thickness of the adhesive layers can be adjusted from the viewpoint of adhesion properties and cost [0022].
Modified Auf De Heide and Yamamoto are both directed towards food packaging films comprising polymer film layers which are bonded together with an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the thickness of the adhesive layer disposed between the polyethylene film layer and the outermost polyamide film layer through routine experimentation as taught by Yamamoto in order to arrive a desired degree of adhesion while keeping cost in mind.  Varying the thickness of the adhesive layer of modified Auf De Heide through routine experimentation would have produced a food casing which is the same as that claimed.

Claims 1, 2, 6-8, 10-12, 17-21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schäfer et al., US 6,200,613 (“Schäfer”) in view of Bullinger, Hans-Jorg, Ed., Technology Guide, Springer, 2009 (“Bullinger”) and Henze-Wethkamp (all references previously cited).
Regarding claims 1, 6, and 27, Schäfer discloses a tubular sausage casing wherein the casing comprises an inner fiber layer which is adhesively bonded to an impermeable foil (abstract, col. 1 lines 11-14, col. 1 line 66-col. 3 line 37, claim 1).  The fiber layer may be in the form of a knit or a fleece (i.e. a nonwoven fiber material) (col. 2 lines 5-10). The inner fiber layer may be formed from, inter alia, a mixture of regenerated cellulose fibers and viscose fibers (claim 2). The regenerated cellulose fibers read on the cellulose fibers recited in claim 1 and the fibers of regenerated cellulose recited in claim 6. The viscose fibers read on the fibers comprising a thermoplastic polymer recited in claim 1.
Schäfer teaches that the impermeable foil comprises at least two foils laminated together wherein the two foils are selected from a polyethylene foil and a polyamide foil (claims 1 and 8).  As such, Schäfer fairly teaches an impermeable foil comprising one polyethylene layer and one polyamide layer.  Schäfer goes on to teach using an adhesive agent to bond all of the layers of the casing together (col. 3 lines 24-25).  As such, Schäfer reasonably teaches bonding the above described polyamide and polyethylene layers together with an adhesive.
Schäfer is silent regarding the polyamide layer of the impermeable foil being oriented and the polyamide layer of the impermeable foil being the outermost layer.
Bullinger discloses a laminate film for food packaging applications wherein the film comprises a polyamide film layer and a polyolefin film layer (pg. 20).  Bullinger teaches that biaxially orienting the polyamide layer aligns the molecular chains in a highly organized manner thereby providing high tear resistance (pg. 20, col. 1-2, bridging para.).
Henze-Wethkamp discloses a multilayer tubular sausage casing wherein the casing comprises a polyolefin layer and a polyamide layer [abstract, 0001, 0016, 0027-0033].  Henze-Wethkamp teaches that the polyamide layer is preferred as the outer layer of the casing because it is printable and possess increased mechanical stability and reliability against scratching compared to a polyolefin layer [0027].  
Schäfer and Bullinger are both directed towards food packaging laminates comprising a polyamide film layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the casing disclosed by Schäfer with the teachings of Bullinger by forming the polyamide layer of the impermeable foil from a biaxially oriented polyamide film with the expectation of providing a food casing having high tear resistance.  
Schäfer and Henze-Wethkamp are both directed towards multilayer tubular sausage casings comprising a polyolefin layer and a polyamide layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the casing disclosed by Schäfer with the teachings of Henze-Wethkamp by making the polyamide layer the outermost layer with the expectation of providing printability and increased mechanical stability and reliability against scratching.
The tubular casing of modified Schäfer would have comprised each of the layers recited in claim 1 in the claimed order.  The polyamide layer of the impermeable foil of the casing of modified Schäfer would have formed the outermost layer as recited in claims 1 and 27.  The polyamide layer would have been biaxially oriented as claimed.  The inner fiber layer would have comprise cellulose and thermoplastic polymer fibers as claimed.
Regarding claims 2, 17, and 18, Schäfer teaches forming an extruded polyethylene layer on the inner fiber layer to which the impermeable foil is bonded (col. 2 lines 31-37) which reads on the polymer layer (C) recited in claims 2 and 17. While modified Schäfer is silent regarding the presence of a plurality of extruded polyethylene layers it is noted that MPEP 2144.04 VI establishes that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Since no objective evidence of a new and unexpected result has been proffered by Applicant, the Examiner contends that that the claimed plurality of layer (C) which read on the extruded polyethylene layer of the casing of modified Schäfer does not patentably distinguish the invention of claim 18 over the teachings of modified Schäfer.
Regarding claims 7 and 8, Schäfer teaches that the inner fiber layer has a material thickness (i.e. basis weight) of about 10 to about 30 g/m2 (col. 3 lines 34-40) which renders obvious the claimed basis weight range.
Regarding claim 10, the polyethylene resin in the polyethylene layer of the impermeable foil of modified Schäfer would have read on the claimed polyethylene.
Regarding claims 11 and 12, Schäfer teaches a polyamide film thickness of from 10 to 20 microns (col. 3 lines 26-28) which reads on the claimed layer thickness.
Regarding claims 19 and 20, in the food casing of modified Schäfer, the polyethylene film layer and outermost polyamide film layer would have been bonded together via a layer of adhesive which read on the claimed arrangement.
Regarding claim 21, Schäfer teaches impregnating the inner fiber layer with the desired coloring and/or flavoring agents (col. 2 lines 5-10).
Regarding claim 25, Schäfer teaches placing sausage in the casing (i.e. it is a sausage casing) and that the casing remains crease-free after cooking or boiling (col. 2 lines 55-65).  Alternatively and/or alternatively, given that the casing of modified Schäfer would have been identical to or substantially identical to the casing claimed and disclosed by Applicant in terms of the arrangement and composition of each layer, there is reasonable expectation that it would have intrinsically laid crease-free against food within the casing after scalding or cooking (see MPEP 2112 V).
Regarding claim 26, the polyethylene resin of the polyethylene layer in the impermeable foil of the casing of modified Schäfer would have read on the claimed thermoplastic polymer.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer in view of Bullinger and Henze-Wethkamp as applied to claim 1 above, and further in view of Hammer et al., US 2009/0288791 (“Hammer”)(previously cited).
Regarding claim 28, as is described above, Schäfer in view of Bullinger and Henze-Wethkamp teaches a tubular sausage casing which meets the limitations of claim 1.  Modified Schäfer is silent regarding the fibers of the inner fiber layer being joined to one another at points of intersection.
Hammer discloses a nonwoven fibrous material which is useful as a fiber layer in sausage casings [abstract, 0001, 0014, 0015, 0052, claims 1 and 13]. The nonwoven fibrous material comprises cellulose fibers and thermoplastic fibers which are welded (i.e. melt bonded) together at points of intersection [abstract, 0025-0031]. The thermoplastic fibers may be formed from, inter alia, a polyamide resin or a polyester resin [0018]. The nonwoven fibrous material exhibits improved wet fastness [title, 0001, 0015].
Modified Schäfer and Hammer are both directed towards sausage casings comprising a fiber layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fibrous layer taught by Hammer as the inner fiber material for the casing of modified Schäfer with the expectation of providing improved wet fastness to the casing.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the fibrous layer taught by Hammer as the inner fiber layer for the casing of modified Schäfer because it was art recognized to be suitable fiber material for forming sausage casings (see MPEP 2144.07). The inner fiber layer of the resulting casing would have met the limitations of claim 28.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer in view of Bullinger and Duan.
Regarding claim 14, Schäfer discloses a tubular sausage casing wherein the casing comprises an inner fiber layer which may be woven and which is adhesively bonded to an impermeable foil (abstract, col. 1 lines 11-14, col. 1 line 66-col. 3 line 37, claim 1).  The impermeable foil comprises at least two foils laminated together wherein the two foils are selected from a polyethylene foil and a polyamide foil (claims 1 and 8).  As such, Schäfer fairly teaches an impermeable foil comprising one polyethylene layer  and one polyamide layer.  Schäfer goes on to teach using an adhesive agent to bond all of the layers of the casing together (col. 3 lines 24-25).  As such, Schäfer reasonably teaches bonding the above described polyamide and polyethylene layers together with an adhesive.
Schäfer is silent regarding the polyamide layer of the impermeable foil being oriented.  Schäfer also is silent regarding the adhesive bonding the polyethylene film layer to the polyamide film layer being a two component reactive adhesive which is based on a diisocyanate that is not an aromatic diisocyanate and a diol. 
Bullinger discloses a laminate film for food packaging applications wherein the film comprises a polyamide film layer and a polyolefin film layer (pg. 20).  Bullinger teaches that biaxially orienting the polyamide layer aligns the molecular chains in a highly organized manner thereby providing high tear resistance (pg. 20, col. 1-2, bridging para.).
Duan discloses a polyester urethane laminating adhesive which is useful for film to film laminating in direct/indirect food contact applications (abstract, col. 1 lines 5-10, col. 2 lines 8-34, col. 3 lines 1-10). The adhesive has good adhesion characteristics with, inter alia, nylon (i.e. polyamide) films and polyethylene films and is substantially free of volatile/leachable contaminants (col. 3 lines 1-10). The adhesive comprises a polyurethane/urea polymer and a polyfunctional crosslinking agent (abstract, col. 5 lines 18-25)  as such, the adhesive is reasonably interpreted as being a two-component reactive adhesive as claimed.  The polyurethane/urea polymer is formed by reacting a polyester polyol with a diisocyanate (col. 2 lines 8-20, claim 18), Duan teaches two examples of the adhesive in which the polyurethane/urea polymer is produced without aromatic isocyanates (col. 5 line 50-col. 6 line 29). 
Schäfer and Bullinger are both directed towards food packaging laminates comprising a polyamide film layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the food casing disclosed by Schäfer with the teachings of Bullinger by forming the polyamide film from a biaxially oriented polyamide film with the expectation of providing a food casing having high tear resistance.  The biaxially polyamide film layer of the resulting casing would have read on the at least one polymer layer (B) recited in claim 14.
Schäfer and Duan are both directed towards film laminates for food packaging applications wherein the wherein the laminate comprises an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have to have utilized the polyurethane adhesive taught by Duan to form the adhesive layers between the polyamide layer and the polyethylene layer in the sausage casing of modified Schäfer in order to take advantage of the adhesive’s good adhesion characteristics polyamide films and polyethylene films as well as to take advantage of the fact that the adhesive is substantially free of volatile/leachable contaminants.  The polyurethane adhesive in the resulting casing would have been a polyester urethane which does not comprise an aromatic diisocyanate as claimed. The casing of modified Schäfer would have met all the limitation of claim 14.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer in view of Bullinger and Duan as applied to claim 14 above, and further in view of Henze-Wethkamp.
Regarding claim 29, as is described above, Schäfer as modified with Bullinger and Duan teaches a casing which meets the limitations of claim 14.
Modified Schäfer is silent regarding the polyamide layer of the impermeable foil being the outermost layer.
Henze-Wethkamp discloses a multilayer tubular sausage casing wherein the casing comprises a polyolefin barrier layer and a polyamide barrier layer [abstract, 0001, 0016, 0027-0033, 0033].  Henze-Wethkamp teaches that the polyamide layer is the preferred over a polyolefin layer as the outer layer of the casing because it is printable and possess increased mechanical stability and reliability against scratching compared to a polyolefin [0027].  
Schäfer and Henze-Wethkamp are both directed towards multilayer tubular food casings comprising a polyolefin barrier layer and a polyamide layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the casing disclosed by Schäfer with the teachings by making the polyamide layer the outer layer with the expectation of providing printability and increased mechanical stability and reliability against scratching. The resulting casing would have been the same as that recited in claim 29.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schäfer in view of Bullinger and Auf De Heide et al., US 2006/0251773 (“Auf De Heide ‘773”)(newly cited).
Regarding claim 30, Schäfer discloses a tubular sausage casing wherein the casing comprises an inner fiber layer which may be woven and which is adhesively bonded to an impermeable foil (abstract, col. 1 lines 11-14, col. 1 line 66-col. 3 line 37, claim 1).  The inner fiber layer is impregnated with coloring and/or flavoring agents (col. 2 lines 5-10, col. 3 lines 1-12). The impregnated fiber layer serves as a means to transfer coloring and/or flavoring agents to the encased sausage (col. 2 lines 5-19).  The impermeable foil comprises at least two foils laminated together wherein the two foils are selected from a polyethylene foil and a polyamide foil (claims 1 and 8).  As such, Schäfer fairly teaches an impermeable foil comprising one polyethylene layer and one polyamide layer.  Schäfer goes on to teach using an adhesive agent to bond all of the layers of the casing together (col. 3 lines 24-25).  As such, Schäfer reasonably teaches bonding the above described polyamide and polyethylene layers together with an adhesive.
Schäfer is silent regarding the polyamide layer of the impermeable foil being oriented.  Schäfer also is silent regarding the inner fiber layer having a basis weight ranging from 35 to 70 g/m2.
Bullinger discloses a laminate film for food packaging applications wherein the film comprises a polyamide film layer and a polyolefin film layer (pg. 20).  Bullinger teaches that biaxially orienting the polyamide layer aligns the molecular chains in a highly organized manner thereby providing high tear resistance (pg. 20, col. 1-2, bridging para.).
Auf De Heide ‘773 discloses a tubular sausage casing comprising a fiber layer which is impregnated with coloring and/or flavoring agents [abstract, 0001, 0014-0016, 0018]. The impregnated fiber layer serves as a means to transfer coloring and/or flavoring agents to the encased sausage [0001].  The fiber layer has a basis weight of from 25 to 150 g/m2 [0015].
Schäfer and Bullinger are both directed towards food packaging laminates comprising a polyamide film layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the food casing disclosed by Schäfer with the teachings of Bullinger by forming the polyamide film from a biaxially oriented polyamide film with the expectation of providing a food casing having high tear resistance.  The biaxially polyamide film layer of the resulting food casing would have read on the at least one polymer layer (B) recited in claim 30.
Schäfer and Auf De Heide ‘773 are both directed towards tubular sausage casings comprising an impregnated fiber layer which serves to transfer color and/or flavoring agent to the sausage.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized a fiber layer having a basis weight of from 25 to 150 g/m2 in the sausage casing of Schäfer because as it taught by Auf De Heide ‘773 this basis range was art recognized to be suitable for the purpose (see MPEP 2144.07).
The tubular casing taught by modified Schäfer would have had each of claimed layers in the claimed arrangement.  The inner fiber layer would have had a fiber weight in a range which encompasses, and therefor renders obvious, the claimed range.  The polyamide layer would have been oriented as claimed.

Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.
On pages 10-16 of the remarks Applicant asserts that each of the cited prior art references individually fail to teach all of the limitations of the claimed casing.  However, in response to Applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that as is described above that when the prior art references are considered in combination they teach casings which meet all the limitations of the claimed casings.  It is also noted that Applicant has not specifically pointed to which element(s) of the claimed casings is not taught by the cited combination of prior art references.  As such, Applicant’s argument is not found persuasive.
On page 10 of the remarks Applicant asserts that one of ordinary skill in the art would have had no motivation to use the flexible film cover taught by Bullinger in a casing as claimed. However, Applicant’s assertion appears to be based on an inaccurate characterization of the instantly pending grounds of rejection.  The instantly pending grounds of rejection are not predicated on using the flexible film cover taught by Bulling in a casing, rather Bullinger is merely relied upon to teach that in the field of food packaging films it was known at the time the instantly application was effectively filed that biaxially orienting a polyamide layer aligns the molecular chains in a highly organized manner thereby providing high tear resistance.  In doing so, Bullinger provides a clear motivation to orient a polyamide layer in a sausage casing which is a type of food packaging film.  Applicant has not addressed this motivation which underpins the instantly pending grounds of rejection. As such, Applicant’s argument is not found persuasive.
On page 11 of the remarks Applicant asserts that US ‘722 teaches away from a casing having a seam.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, US ‘722 is only relied upon as a secondary reference to teach the advantages of having a polyamide layer being the outermost layer of sausage casing.  US ‘722 is not relied upon to teach any aspects of a casing as it pertains to the presence or absence of a seam.  For this reason Applicant’s argument is not found persuasive.
On page 14 of the remarks Applicant asserts that EP ‘663’s teaching that the disclosed fiber material can be impregnated with viscose teaches away from a fiber web the face of which is coated with an olefin resin.  However, EP ‘663 does not require that the disclosed fiber material be viscose impregnated. Thus, when taken as a whole EP ‘663 teaches embodiments in which the disclosed fiber material is not viscose impregnated.  As such, EP ‘633 does not actually teach away from the claimed invention as asserted by Applicant.  For this reason Applicant’s argument is not found persuasive. 
On pages 15 and 16 of the remarks Applicant asserts that US ‘544 fails to teach or suggest joining a polyamide layer to a polyolefin layer.  However, as is conceded by Applicant on page 14 of their remarks, US ‘544 teaches a laminating adhesive which has good adhesion characteristics to both polyethylene and polyamides.  As such, it would have been obvious to one of ordinary skill in the art to have produced the adhesive layer between the polyamide layer and the polyethylene layer of the casing of US ‘613 from the adhesive composition taught by US ‘544.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782